Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Claims 1-13 are currently pending in the application. 

	
Applicant’s election of diabetic retinopathy and election of 1-methyl-D-tryptophan as the agent that reduces, inhibits, or ablates the activity or expression ofIDO-1 in the reply filed on 08/12/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Thus, the requirement is deemed proper and is therefore made FINAL.

Claims 5-6, 8, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  Claims 1-4, 7, 9, and 11-13 are examined on the merits herein.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this th, 2014.  

							IDS

	The information disclosure statement (IDS) submitted on 03/11/20 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 7, 9, and 11-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-4, 7, and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10-12 of copending Application No. 16/739,948 (hereinafter Muller US Patent Application No. ‘948).  Although the conflicting claims are not completely identical, they are not inter alia inhibiting, reducing, or ablating the expression of IDO1.  The claimed invention and co-pending application Muller ‘948 are rendered obvious over another as the claimed invention teaches a broad genus of a method of treating ocular disease comprising administering a subgenus of an agent that reduces, inhibits, and ablates IDO1 expression and/or activity whereas Muller ‘948 teaches a subgenus of ocular diseases characterized by abnormal vascularization comprising administering a broad genus of an agent that reduces, inhibits, and ablates IDO1 expression and/or activity and a composition that inhibits, reduces, or ablates the activity of VEGF-A.  While the instant invention is silent on the additional step of administering VEGF-A inhibitor in said method, the examiner maintains that adding VEGF-A inhibitor is not precluded from the instant method since such method recites the term “comprising” which does not exclude addition of other agents to the method.  Moreover, the examiner contends that it is well within the purview of the skilled artisan to further add an anti-neovascularizing agent such as VEGF-A inhibitor if the desire is to enhance inhibition of vascularization in the eye and given that VEGF is known as the hallmark inducer of vascularization.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 16/739,948.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.




Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
s 1-4, 7, 9, and 11-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating ocular disease characterized by abnormal vascularization, does not reasonably provide enablement for treating every single ocular disease comprising administering an IDO1 inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method for treating an ocular disease, said method comprising administering to a subject having an ocular disease a composition comprising at least one inhibitor of IDO1, wherein said IDO1 inhibitor is delineated in claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of all diseases associated with immunoregulatory abnormality.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for treating an ocular disease, said method comprising administering to a subject having an ocular disease a composition comprising at least one inhibitor of IDO1, wherein said IDO1 inhibitor is delineated in claim 1. The relative skill of those in the art is high, that of an MD or PHD. That factor is 
		
	

The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single ocular disease”. While such “treatment” might theoretically be possible for some ocular diseases characterized by abnormal vascularization, as a practical matter it is nearly impossible to achieve a treatment for all possible ocular diseases especially those that do not involve abnormal vascularization such as glaucoma or cataract. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating every single ocular disease and/or disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for all ocular diseases, other than those ocular diseases characterized by abnormal vascularization. The latter is corroborated by the working examples on pages 17-21.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to cataract, for example, having unrelated mechanism of action, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.]

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed IDO1 inhibitors could be predictably used for the treatment of all ocular diseases in existence as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9, and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mautino et al. (WO 2009/073620 A2, cited by applicant and filed on an IDS 1449) in view of Soriano et al. (Graefes Arch. Clin. Exp. Ophthalmol., 2010, Vol. 248, pgs. 985-990) and Taylor et al. (FASEB J., 1991, Vol. 11, pgs. 2516-2522, Abstract submitted), and Metz et al. (OncoImmunology, 2012, Vol. 1, No. 9, pgs. 1460-1468).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Mautino et al. teach methods for modulating the activity comprising contacting IDO enzymes with a modulating effective amount of an inhibitory compound of IDO and teaches treating medical conditions that benefit from the inhibition of enzymatic activity of IDO (see abstract and paragraphs 0013 and 0015).  Additionally, Mautino et al. teach that in human cells, INF-ƴ stimulation induces activation of IDO, and subsequently leads to depletion of tryptophan (see paragraph 0003).  Importantly, Mautino et al. teach that the use of 1-methyl-tryptophan (1MT) a specific inhibitor of IDO can reverse the activity of INF-ƴ (see paragraph 0004).  Mautino et al. further teach that small molecule inhibitors of IDO are being developed to treat or prevent IDO-related diseases and include various compounds including 1-methyl-D,L-tryptophan (i.e. inclusive of elected species; see paragraph 0010).  Mautino et al. further teach addition of one or more pharmaceutical agents including chemotherapeutic or other anti-cancer agents, anti-viral agents, tyrosine kinase inhibitors which can be combined in a single dosage form and/or administered simultaneously or sequentially as separate dosage forms (see paragraph 0632).  Additionally, Mautino et al. teach that the IDO inhibitors can be formulated as a pharmaceutical composition along with a pharmaceutically acceptable carrier and administered using various routes of administration depending on the treatment but include topical (inclusive of ophthalmic administration), ocular, oral, intravenous insufflation or inhalation, intranasal, intravitreal injection or parenteral 
                                                                                	
	Mautino et al. do not specifically teach a method of treating the ocular disease, diabetic retinopathy, with IDO inhibitors.  Additionally, Mautino et al. do not specifically teach that IDO1 inhibitors are involved in the etiology of diabetic retinopathy.

Soriano et al. teach that inflammatory processes are involved in the development of diabetic retinopathy (see abstract).  Soriano thus sought to identify the concentrations of tissue retinal inflammatory mediators and their alteration that led to the occurrence of diabetic retinopathy.  Soriano also teach that diabetic retinopathy is a progressive disease induced by chronic exposure to high blood glucose levels and is recognized as a vascular disease (see pg. 985, right col.).  Soriano et al. further teach that various therapies exist for diabetic retinopathy and include anti-VEGF, anti-angiogenesis, and anti-inflammatory pathways (see pg. 986, left col.).  Additionally, Soriano et al. teach that animal models, as well as clinical studies, have reported that inflammation contributes to the development of diabetic retinopathy wherein increased levels or elevated concentrations of cytokines, IL-6, INF-gamma are found to be elevated in diabetic retinopathy (see pg. 986, left col.).  Importantly, Soriano et al. found that significant increase in IL-2 and IFN-gamma concentration were found in the diabetic retinopathy rat model (see pg. 988, left col. and fig. 2).  Overall, Soriano et al. teach that 

Taylor et al. teach that interferon-gamma (IFN-gamma) induces an enzyme of tryptophan catabolism, indoleamine 2,3-dioxygenase (IDO), which is responsible for converting tryptophan and other indole derivatives to kynurenine (see abstract).  Taylor et al. further teach various animal studies have demonstrated that after administration of interferon inducers, IDO induction is also observed (see abstract).  In fact, Taylor et al. teach that various gene studies have shown that IDO is differentially regulated by IFN-gamma and thus suggests a possible role of IDO in inflammation (see abstract).  Consequently, one skilled in the art would have found it obvious to conclude that an increase in IFN-gamma would inevitably lead to an increase in IDO expression and/or activity and thus inhibition of IDO, the same pathway involved in diabetic retinopathy, would inevitably result in treatment of said pathway.  

Metz et al. are provided to demonstrate that 1-methyl-D-tryptophan (D-1MT) is a lead compound that is known as an IDO1 inhibitor and that interferes with its function (See pg. 1460, right col.).  Importantly, Metz et al. determined that D-1MT is useful in cancers that overexpress IDO1 but also cancers that express other cancers that catabolize Trp such as IDO2 or TDO (see pg. 1461, left col., paragraph 2 and see figure 6).  


	
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/25/2021                                                                                                                                                                                                                                                                                                                                








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.